                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

LAURI JON BECKSTROM,                )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )              1:19CV746
                                    )
ANDREW M. SAUL,                     )
Commissioner of Social              )
Security, 1                         )
                                    )
                  Defendant.        )

                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Lauri Jon Beckstrom, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review

of a final decision of Defendant, the Commissioner of Social

Security, determining that Plaintiff’s entitlement to Disability

Insurance Benefits (“DIB”) ended on September 1, 2015.                (Docket

Entry 2.)    Defendant has filed the certified administrative record

(Docket Entry 11 (cited herein as “Tr. __”)), and both parties

have moved for judgment (Docket Entries 13, 15; see also Docket

Entry   14   (Plaintiff’s      Brief);    Docket    Entry   16   (Defendant’s

Memorandum);     Docket     Entry    17    (Defendant’s        Suggestion   of




1 The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17,
2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew
M. Saul is substituted for Nancy A. Berryhill as the Defendant in this suit.
Neither the Court nor the parties need take any further action to continue this
suit by reason of the last sentence of section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).




    Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 1 of 37
Subsequently Decided Authority)).                 For the reasons that follow,

the Court should enter judgment for Defendant.

                           I.    PROCEDURAL HISTORY

        Plaintiff initially applied for DIB, alleging a disability

onset date of January 1, 2009, which resulted in an Administrative

Law Judge (“ALJ”) decision denying benefits dated May 26, 2011.

(See    Tr. 41,    59,   85,    498.) 2         Plaintiff   did   not   pursue   that

application further, but instead filed a new application for DIB,

alleging disability since January 10, 2006.                  (Tr. 382-85.) 3     Upon

denial of that application initially and on reconsideration (Tr.

176, 822-23), Plaintiff requested a hearing de novo before an ALJ

(Tr. 177-78).       Plaintiff, her attorney, and a vocational expert

(“VE”) attended the hearing.              (Tr. 39-52.)      On July 24, 2013, the

ALJ determined that Plaintiff qualified as disabled under the Act

as of May 27, 2011, but recommended a Continuing Disability Review

(“CDR”) within 18 months.          (Tr. 134-43.)

        On September 23, 2015, the Social Security Administration

(“SSA”) sent Plaintiff a Notice of Disability Cessation advising

her that, as a result of the CDR which showed medical improvement


2 The record does not contain any documents from Plaintiff’s initial claim for
DIB. Further, although a subsequent ALJ and Plaintiff’s attorney both stated
that the Social Security Administration (“SSA”) approved Plaintiff’s initial
claim for benefits (see Tr. 149; see also Docket Entry 14 at 1), the record
clarifies in multiple places that the SSA in fact denied Plaintiff’s first DIB
claim (see Tr. 41, 59, 85, 498).

3 Upon the advice of counsel, Plaintiff amended her onset date to May 27, 2011,

the day after the prior ALJ decision denying benefits. (See Tr. 41, 138, 384.)
                                            2




       Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 2 of 37
in her condition, she stopped qualifying for DIB as of September

2015.       (Tr. 189-92; see also Tr. 114-30, 131.)                      Following denials

of her challenge to that determination at the reconsideration level

(Tr. 194, 695-713) and by a Disability Hearing Officer (Tr. 133,

211-36), Plaintiff sought a hearing before an ALJ (Tr. 238).

       A new ALJ held a hearing, attended by Plaintiff, her attorney,

and a VE, and ordered consultative neurological and psychological

examinations        for    Plaintiff.           (Tr.       53-73.)           Following    those

examinations,        the    ALJ    convened          a    supplemental         hearing,    also

attended by Plaintiff, her attorney, and a VE.                          (Tr. 72-82.)       That

ALJ   then     determined       that        Plaintiff’s         disability      ended     as   of

September 23, 2015 (Tr. 146-64), and Plaintiff requested review

with the Appeals Council (Tr. 323-26, 500-04). The Appeals Council

subsequently        remanded          the     case       for,     inter       alia,     further

consideration of Plaintiff’s migraine headaches and obesity (Tr.

171-75),      and   a     new   ALJ    held     a    hearing         which    Plaintiff,       her

attorney, and a VE attended (Tr. 83-113).                             That ALJ ruled that

Plaintiff’s disability ended on September 1, 2015 (Tr. 12-31), and

the Appeals Council thereafter denied Plaintiff’s request for

review       (Tr.    1-6,       527-29),        making         the     ALJ’s     ruling        the

Commissioner’s final decision for purposes of judicial review.

       In    rendering      that      decision,          the    ALJ   made     the    following

findings:


                                                3




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 3 of 37
 1.   The most recent favorable medical decision finding
 that [Plaintiff] was disabled is the decision dated July
 24, 2013.    This is known as the “comparison point
 decision” or CPD.

 2.   At the time of the CPD, [Plaintiff] had the
 following medically determinable impairments: seizures
 and bipolar disorder. These impairments were found to
 result in the residual functional capacity with the
 following limitation: an inability to sustain work
 activity on a regular and continuing basis . . . .

 3.   Through the date of this decision, [Plaintiff] has
 not engaged in substantial gainful activity.

 4.   The medical evidence establishes that, since
 September 1, 2015, [Plaintiff] has had the following
 medically   determinable   impairments:  minor   motor
 seizures, migraines, depression, bipolar disorder, and
 obesity. . . .

 5.   Since September 1, 2015, [Plaintiff] has not had an
 impairment or combination of impairments which met or
 medically equaled the severity of an impairment listed
 in 20 CFR Part 404, Subpart P, Appendix 1.

 . . .

 6.      Medical improvement occurred on September 1, 2015.

 . . .

 7.   Since September 1, 2015, the impairments present at
 the time of the CPD decreased in medical severity to the
 point where [Plaintiff] has had a residual functional
 capacity to sustain basic work activities . . . .

 8.   [Plaintiff’s] medical improvement is related to the
 ability to work because it resulted in an increase in
 [Plaintiff’s] residual functional capacity.

 . . .

 9.    Since September 1, 2015, [Plaintiff] has continued
 to   have a severe impairment or combination of


                                4




Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 4 of 37
        impairments[:] . . . minor motor seizures, migraines,
        depression, bipolar disorder, and obesity . . . .

        . . .

        10. Based on the impairments present since September 1,
        2015, [Plaintiff] has had the residual functional
        capacity to perform medium work . . . except she could
        never climb ladders, ropes, or scaffolds, work at
        unprotected heights, work around moving mechanical
        parts, or operate a motor vehicle. She could tolerate
        exposure to no more than moderate noise.     She could
        tolerate frequent exposure to weather, humidity and
        wetness, dusts, odors, fumes, pulmonary irritants,
        extreme cold, extreme heat, and vibrations.         She
        requires a line of vision while communicating with
        others.    She could perform simple, routine, and
        repetitive tasks not at a production rate pace (e.g.,
        assembly line work) and make simple work-related
        decisions.    She could occasionally interact with
        supervisors, coworkers, and the public.

        . . .

        11. Since September 1, 2015, [Plaintiff]             has   been
        unable to perform past relevant work.

        . . .

        15. Since September 1, 2105, considering [Plaintiff’s]
        age, education, work experience, and residual functional
        capacity based on the impairments present since
        September 1, 2015, [Plaintiff] has been able to perform
        a significant number of jobs in the national economy.

        . . .

        16. [Plaintiff’s] disability ended on September 1,
        2015, and [Plaintiff] has not become disabled again
        since that date.

(Tr.     17-31   (bold   font   and   internal   parenthetical     citations

omitted).)



                                       5




       Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 5 of 37
                             II.    DISCUSSION

     Federal    law   “authorizes     judicial     review   of     the    Social

Security    Commissioner’s   denial       of   social   security    benefits.”

Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                However,

“the scope of . . . review of [such a] decision . . . is extremely

limited.”    Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.   Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                   Instead,

“a reviewing court must uphold the factual findings of the ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).           “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                  “If


                                      6




    Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 6 of 37
there is evidence to justify a refusal to direct a verdict were

the case before a jury, then there is substantial evidence.”

Hunter, 993 F.2d at 34 (internal quotation marks omitted).

       “In reviewing for substantial evidence, the [C]ourt should

not undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute its judgment for that of the [ALJ,

as adopted by the Social Security Commissioner].”               Mastro, 270

F.3d at 176 (internal brackets and quotation marks omitted).

“Where conflicting evidence allows reasonable minds to differ as

to whether a claimant is disabled, the responsibility for that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).           “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.”            Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).

       When confronting that issue, the Court must take note that,

in this context, “disability” means the “‘inability to engage in

any   substantial    gainful   activity    by   reason   of   any   medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months,’” Hall v.


                                      7




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 7 of 37
Harris, 658 F.2d 260, 264 (4th Cir. 1981) (quoting 42 U.S.C.

§ 423(d)(1)(A)). 4            “To regularize the adjudicative process, the

[SSA]    has       .    . .      promulgated       .    .        .    detailed       regulations

incorporating longstanding medical-vocational evaluation policies

that take into account a claimant’s age, education, and work

experience in addition to [the claimant’s] medical condition.”

Id.

       After a claimant qualifies for benefits under the Act, no

presumption        of     continuing      disability             exists,      see    42        U.S.C.

§ 423(f)(4);           rather,    the    decision       to       award       benefits      remains

subject to a periodic CDR, 20 C.F.R. § 404.1589.                             The SSA utilizes

the   prior    determination            granting       benefits         —    the   CPD     —    as   a

reference to evaluate whether any medical improvement has occurred

relating      to   the     claimant’s      ability          to       work.     See    42       U.S.C.

§ 423(f); 20 C.F.R. § 404.1594.                    To make this determination, the

Commissioner employs an eight-step sequential evaluation process

(“SEP”):

       1) Is the          claimant      engaging       in    substantial           gainful
       activity?




4 The Act “comprises two disability benefits programs.     [DIB] . . . provides
benefits to disabled persons who have contributed to the program while employed.
The Supplemental Security Income Program . . . provides benefits to indigent
disabled persons.   The statutory definitions and the regulations . . . for
determining disability governing these two programs are, in all aspects relevant
here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal citations
omitted).
                                               8




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 8 of 37
      2) If not, do the claimant’s impairments meet or
      medically equal the severity of any listed impairments
      in 20 C.F.R. Pt. 404, Subpt. P, App’x 1?

      3) If not, has there been any medical improvement in the
      severity of the claimant’s impairments?

      4) If medical improvement has occurred, does such
      improvement relate to the claimant’s ability to work?

      5) If no medical improvement has occurred, does an
      exception apply?

      6) If medical improvement relates to the claimant’s
      ability to work, do the claimant’s current impairments,
      singly or in combination, qualify as severe?

      (7) If severe impairments exist, does the claimant’s
      residual   functional  capacity   (“RFC”) permit the
      performance of past relevant work?

      (8) If not, does the claimant have the RFC to perform
      other work existing in significant numbers in the
      national economy?

20   C.F.R.   §   404.1594(f)(l)-(8). 5      If   the   Commissioner     finds

conclusively that a claimant qualifies as disabled at any point in

this process, review does not proceed to the next step.               See id.




5 “RFC is a measurement of the most a claimant can do despite [the claimant’s]

limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).      The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms
(e.g., pain).” Hines, 453 F.3d at 562-63.

                                       9




     Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 9 of 37
                         B.    Assignments of Error

     Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

     1)   “[t]he   restrictions        identified    by   the   RFC   [and   the

dispositive hypothetical question to the VE] do not account for

[Plaintiff]’s moderate limitation in concentration, persistence,

and pace (CPP)” (Docket Entry 14 at 9 (italics and single-spacing

omitted));

     2)   “[t]he   ALJ        erred   by     rejecting    the   [opinions]   of

[Plaintiff]’s treating psychiatrist, Dr. [Brian] Wasserman” (id.

at 11 (italics and single-spacing omitted));

     3) “[t]he ALJ erred by failing to consider the opinions of

treating physicians rendered prior to September 1, 2015, the

alleged date of medical improvement” (id. at 16 (italics and

single-spacing omitted)); and

     4) “[t]he ALJ erred by providing insufficient reasons for

giving little weight to statements by [Plaintiff]’s husband” (id.

at 18 (italics and single-spacing omitted)).

     Defendant contends otherwise and seeks affirmance of the

ALJ’s decision.    (See Docket Entry 16 at 5-18.)

                                      1. CPP

     In Plaintiff’s first assignment of error, she contends that

“[t]he restrictions identified by the RFC [and the dispositive


                                        10




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 10 of 37
hypothetical question to the VE] do not account for [Plaintiff]’s

moderate limitation in . . . CPP[].” (Docket Entry 14 at 9 (italics

and     single-spacing        omitted).)         More   specifically,       Plaintiff

maintains that, pursuant to Mascio v. Colvin, 780 F.3d 632 (4th

Cir. 2015), “restricting a claimant to simple, routine work, or

unskilled work, does not account for a moderate limitation in CPP.”

(Docket       Entry    14    at   9   (citing    Mascio,     780    F.3d    at    638).)

Additionally, Plaintiff argues “that an ALJ commits error when he

attempts to account for a moderate limitation in CPP by providing

that the claimant is to do ‘no work requiring a production rate or

demand pace,’ but does not define ‘production rate.’” (Id. (citing

Mischler v. Berryhill, 766 F. App’x 369, 376 (7th Cir. 2019),

Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019), Dwayne D.

v. Berryhill, Civ. No. 17-3809, 2019 WL 1317234, at *5 (D. Md.

Mar.    22,    2019)    (unpublished),        and    Butler   v.    Berryhill,      No.

1:18CV59,       2019    WL    442377,    at     *1   (N.D.   Ind.    Feb.    4,    2019)

(unpublished)).)        Plaintiff further points out that, “[un]like the

RFC, which at least attempted to define ‘production rate pace[]’”

by including the parenthetical “‘(e.g., assembly line work)[,]’”

the ALJ’s dispositive hypothetical question to the VE “made no

such attempt.”         (Id. at 10 (citing Tr. 110, and referencing Tr.

21).)     For the reasons discussed below, Plaintiff’s contentions

lack merit.


                                           11




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 11 of 37
     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP].”           Mascio, 780 F.3d at 638.            However, as a

neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record
     supports this conclusion, either through physician
     testimony, medical source statements, consultative
     examinations, or other evidence that is sufficiently
     evident to the reviewing court.


Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added); see also Hutton v.

Colvin, No. 2:14CV63, 2015 WL 3757204, at *3 (N.D.W. Va. June 16,

2015)   (unpublished)      (finding      reliance    on    Mascio    “misplaced,”

because ALJ “gave abundant explanation” for why the claimant could

perform unskilled work despite moderate limitation in CPP, by

highlighting    his      daily    activities    and       treating       physicians’

opinions).      Here,     the    ALJ’s   decision     provides       a   sufficient

explanation    as   to   why     restrictions   to    “simple,       routine,   and

repetitive tasks [(‘SRRTs’)] not at a production rate pace (e.g.,

assembly line work)” involving “simple work-related decisions” and
                                         12




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 12 of 37
only “occasional[] interact[ion] with supervisors, coworkers, and

the public” (Tr. 21) adequately accounted for Plaintiff’s moderate

deficit in CPP.

     First, the ALJ discussed Plaintiff’s testimony that “her mind

races so much during manic episodes [] that she cannot think

straight”   and    that    she   “ha[s]     to   state    aloud   each   step    she

completes   during      these    episodes.”       (Id.;    see    also   Tr.    93.)

However, the ALJ found Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms []

not entirely consistent with the objective medical and other

evidence for the reasons discussed in th[e] decision” (Tr. 22),

and Plaintiff did not challenge the ALJ’s assessment of Plaintiff’s

subjective symptom reporting (see Docket Entry 14).

     Second,      the     ALJ    summarized      Plaintiff’s      mental   health

treatment and daily activities, making the following, pertinent

observations:

     •   “[f]rom 2014 through September 2015, [Plaintiff]’s
         treating psychiatrists through Duke University Health
         Systems routinely observed [Plaintiff] with normal
         hygiene, good eye contact, a cooperative attitude,
         normal psychomotor behavior, normal speech, intact
         attention/memory, intact judgment/insight, and normal
         thought processes/content,” and Plaintiff’s primary
         care providers “routinely observed [Plaintiff] with a
         normal/pleasant mood and affect” and “assessed her
         bipolar disorder as ‘stable’ on current medication”
         (Tr. 23 (emphasis added) (citing Tr. 534, 537, 544,
         547, 549, 555, 557, 562, 571, 573, 577, 590));


                                       13




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 13 of 37
       •   Plaintiff did not receive “any emergent psychological
           treatment, except for one overnight hospitalization
           in 2017” (Tr. 26) involving “bizarre behavior (i.e.,
           panic and screaming[] . . . in the setting of
           medication noncompliance (i.e., not taking her
           Depakote for five days) and . . . [Plaintiff] admitted
           to consuming a marijuana gummy bear right before her
           symptoms began” (Tr. 25 (citing Tr. 987, 1120-21));
           and

       •   Plaintiff   “reported  completing   almost  all   her
           [online] college credits towards a degree in library
           sciences” (Tr. 24 (citing Tr. 557)), “enjoying being
           a stay-at-home mother of three school-aged children”
           (id. (citing Tr. 549, 552 938)), “exercising twice
           per day for 30 minutes” (Tr. 25 (citing Tr. 1082)),
           “volunteering at the library” (id. (citing Tr. 979)),
           “enjoying participating in Girl Scouts with her
           daughter” (id. (citing Tr. 1082)), and “completing
           household chores” (id. (citing Tr. 958)).

Those      largely    normal   mental     health   findings   and   significant,

varied daily activities lend support to the ALJ’s conclusion that,

despite moderate deficit in CPP, Plaintiff remained able to perform

“[SRRTs] not at a production rate pace (e.g., assembly line work)”

involving “simple work-related decisions” and only “occasional[]

interact[ion] with supervisors, coworkers, and the public” (Tr.

21).

       Third, the ALJ discussed and weighed the opinion evidence as

it related to Plaintiff’s ability to function mentally.                 (See Tr.

27-29.)      In that regard, the ALJ gave “some weight” to the state

agency psychological consultant at the reconsideration level of

review      (Tr.     27),   who   found    that,    notwithstanding    moderate

limitation in CPP (see Tr. 705), Plaintiff remained able to perform
                                          14




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 14 of 37
“SRRTs”     (Tr.    707)    in    a   “low    stress,     low     production      work

environment,”       with     “limited    interpersonal       demands,”      and     to

“sustain and persist long enough to complete a workday” (Tr. 711

(emphasis added)).         The Fourth Circuit has found an ALJ’s reliance

on a similar opinion from a state agency psychological consultant

sufficient to account for moderate limitations in CPP under Mascio.

See Sizemore v. Berryhill, 878 F.3d 72, 80–81 (4th Cir. 2017)

(finding ALJ’s crediting of consultant’s opinion that the claimant

“would generally be able to maintain [attention] for at least two

[hours] at a time as needed to do simple, routine tasks” satisfied

Mascio).

       Fourth,     the    ALJ’s   non-production        restriction,   in   and     of

itself, adequately accounts for Plaintiff’s moderate limitation in

CPP.    See Grant v. Colvin, No. 1:15CV515, 2016 WL 4007606, at *9

(M.D.N.C. July 26, 2016) (unpublished) (finding non-production

restriction “facially addresse[d] moderate . . . limitation in the

claimant’s ability to stay on task” (internal quotation marks

omitted)), recommendation adopted, slip op. (M.D.N.C. Sept. 21,

2016) (Osteen, Jr., C.J.).            Indeed, despite Plaintiff’s arguments

regarding     the        insufficiency       of   the     ALJ’s     non-production

restriction here, a review of recent decisions from the Fourth

Circuit addressing non-production restrictions in the context of

Mascio bolsters the conclusion that the ALJ’s restrictions to


                                         15




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 15 of 37
“[SRRTs] not at a production rate pace (e.g., assembly line work)”

involving “simple work-related decisions” and only “occasional[]

interact[ion] with supervisors, coworkers, and the public” (Tr.

21) properly accommodate Plaintiff’s moderate limitation in CPP.

As another judge of this Court recently reasoned:

     In [Perry v. Berryhill, 765 F. App’x 869 (4th Cir.
     2019)], the Fourth Circuit found fault with “the ALJ’s
     reference to a ‘non-production oriented work setting,’”
     as the Fourth Circuit “d[id] not know what the ALJ
     intended when she used that phrase,” making it
     “difficult, if not impossible, to evaluate whether
     restricting [the plaintiff] to a ‘non-production
     oriented work setting’ properly accounted for [his]
     well-documented limitations in [CPP].”    Perry, 765 F.
     App’x at 872.       In so doing, the Fourth Circuit
     specifically distinguished its decision in Sizemore v.
     Berryhill, 878 F.2d 72 (4th Cir. 2017), where it “found
     that an ALJ had adequately explained a[n RFC] assessment
     that restricted the claimant, in part, to ‘non-
     production jobs,’” as “the ALJ in Sizemore provided
     additional context, explaining that the claimant could
     perform work only in a ‘low stress’ setting, without any
     ‘fast-paced work’ or ‘public contact,’ to account for
     moderate limitations in [CPP],” which “descriptors
     helped to explain the restriction intended by the ALJ,
     and allowed [the Fourth Circuit] to evaluate whether
     that restriction adequately accounted for the claimant’s
     limitations.” Perry, 765 F. App’x at 872 n.1.

Ross v. Berryhill, No. 1:17CV1145, 2019 WL 1430129, at *1 (M.D.N.C.

Mar. 29, 2019) (unpublished) (Schroeder, C.J.) (emphasis added);

see also Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019)

(finding that ALJ’s preclusion of “work ‘requiring a production

rate or demand pace’” and “‘crisis situations, complex decision

making, or constant changes in a routine setting’” did not suffice


                                   16




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 16 of 37
under facts of that case).                   As in Ross (and consistent with

Sizemore,    as    construed      in    Perry),       the    ALJ   here   included    the

additional definition of “not at a production rate pace” as meaning

no “assembly line work,” and provided the further descriptors of

“simple     work-related          decisions”           and     only       “occasional[]

interact[ion] with supervisors, coworkers, and the public” (Tr.

21). Those descriptors “help[] to explain the restriction intended

by   the   ALJ,    and   allow[    the       Court]    to    evaluate     whether    that

restriction adequately accounted for [Plaintiff’s] limitations,”

Perry, 765 F. App’x at 872 n.1.

      Fifth,      although   the       ALJ   did    not     include   the   additional

descriptor “assembly line work” in his dispositive hypothetical

question to the VE, the VE did not express any difficulty in

understanding the meaning of the words “production rate pace” in

responding to that hypothetical.                  (Tr. 109-11.) 6     The VE provided

three jobs that fit within the ALJ’s non-production restriction,

Hospital Cleaner, Counter Supply Worker, and Dining Room Attendant



6 Significantly, the DOT’s definition of “light work” includes the words
“production rate pace”:

      [A] job should be rated [l]ight [w]ork . . . when the job requires
      working at a production rate pace entailing the constant pushing
      and/or pulling of materials even though the weight of those
      materials is negligible. NOTE: The constant stress and strain of
      maintaining a production rate pace, especially in an industrial
      setting, can be and is physically demanding of a worker even though
      the amount of force exerted is negligible.

DOT, App’x C (“Components of the Definition Trailer”), § IV (“Physical Demands
- Strength Rating”), 1991 WL 688702 (emphasis added).
                                             17




     Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 17 of 37
(Tr. 110), and neither the corresponding job descriptions in the

Dictionary of Occupational Titles (“DOT”), see DOT, No. 323.687-

010 (“Cleaner, Hospital”), 1991 WL 672782 (G.P.O. 4th ed. rev.

1991) (involving        “[c]lean[ing]      hospital         patient   rooms,   baths,

laboratories, offices, halls, and other areas”); DOT, No. 319.687-

010     (“Counter-Supply      Worker”),         1991        WL   672772   (entailing

“[r]eplenish[ing] food and equipment at steamtables and serving

counters of cafeteria to facilitate service to patrons”); DOT, No.

311.677-010 (“Cafeteria Attendant”), 1991 WL 672694 (requiring

“[c]arr[ying] trays from food counters to tables for cafeteria

patrons,”     “[c]arr[ying]       dirty   dishes       to    kitchen,”    “[w]ip[ing]

tables and seats,” and “[s]et[ting] tables”), nor Plaintiff in

brief (see Docket Entry 14 at 9-11) show that those jobs actually

involve a production rate pace or assembly line work.

       Sixth, at the hearing before the ALJ, Plaintiff failed to

question the VE regarding the meaning of the phrase “production

rate    pace”   or    how   the    jobs   the    VE     cited     adhered    to   that

restriction, despite the fact that she had the opportunity (through

her attorney) to cross-examine the VE.                  (See Tr. 111-12.)         As a

result, Plaintiff has waived, in this Court, any challenge to the

ALJ’s reliance upon (and adoption of) the VE’s testimony that the

three jobs in question could accommodate the ALJ’s non-production

restriction.         See Stepinski v. Astrue, No. CA 11–183, 2012 WL


                                          18




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 18 of 37
3866678, at *9–10 (D.R.I. Aug. 6, 2012) (unpublished) (“The [c]ourt

views unfavorably the silence of [the p]laintiff’s counsel at the

hearing regarding the omission about which he now complains.

Reversal and remand . . . would encourage other counsel to remain

silent in similar circumstances.           This [c]ourt is disinclined to

provide such an incentive[] . . . [and] finds that [the p]laintiff

waived this issue by failing to raise it before the ALJ.” (internal

citations   omitted)),     recommendation     adopted,     2012    WL    3863812

(D.R.I. Sept. 5, 2012) (unpublished).

     In short, Plaintiff’s first assignment of error fails as a

matter of law.

                         2. Opinions of Dr. Wasserman

     Next, Plaintiff argues that “[t]he ALJ erred by rejecting the

[opinions] of [Plaintiff]’s treating psychiatrist, Dr. Wasserman.”

(Docket Entry 14 at 11 (italics and single-spacing omitted).)                   In

particular,    Plaintiff   contends    that    the   ALJ   failed       to   “cite

persuasive contradictory evidence in rejecting Dr. Wasserman’s

opinions”     and   “overlook[ed]     that    [Plaintiff]    has    [b]ipolar

[d]isorder, an impairment which is ‘by nature episodic and admits

to regular fluctuations even under proper treatment.’”              (Id. at 13

(quoting Jelinek v. Astrue, 662 F.3d 805, 814 (7th Cir. 2011)).)

Those arguments fail to establish an entitlement to relief.




                                      19




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 19 of 37
       Plaintiff asserts that, “[t]o reject a treating physician’s

opinion, the ALJ’s reasoning must cite persuasive contradictory

evidence,” citing Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

1987).    (Docket Entry 14 at 12.)       However, Plaintiff’s phrasing of

the    “treating    physician    rule”     as   including       the   “persuasive

contradictory      evidence”    language        no    longer    represents      the

governing standard.       See Stroup v. Apfel, No. 96–1722, 205 F.3d

1334 (table), 2000 WL 216620, at *5 (4th Cir. Feb. 24, 2000)

(unpublished)      (expressly    rejecting        “persuasive     contradictory

evidence”     standard    and   noting     that      “[t]he    1991   regulations

supersede[d] the ‘treating physician rule’ from our prior case

law”); Shrewsbury v. Chater, No. 94–2235, 68 F.3d 461 (table),

1995 WL 592236, at *2 n.5 (4th Cir. Oct. 6, 1995) (unpublished)

(observing that, “[a]s regulations supersede contrary precedent,

the cases cited by [the plaintiff] defining the scope of the

‘treating physician rule’ decided prior to [the 1991] regulations

are    not   controlling”    (internal     citation      omitted));     Brown    v.

Astrue, Civil Action No. CBD10–1238, 2013 WL 937549, at *4 (D. Md.

Mar. 8, 2013) (unpublished) (deeming “persuasive contradictory

evidence” a “defunct legal standard” in light of 1991 regulations);

Benton v. Astrue, Civil Action No. 0:09–892–HFF–PJG, 2010 WL

3419272, at *1 (D.S.C. Aug. 30, 2010) (unpublished) (holding that

1991 regulation “supersedes any prior Fourth Circuit’s common law


                                      20




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 20 of 37
treating physician rule that is contrary to it”); Winford v.

Chater, 917 F. Supp. 398, 400 (E.D. Va. 1996) (finding “persuasive

contrary evidence . . . the wrong legal standard”); Ward v. Chater,

924 F. Supp. 53, 55–56 (W.D. Va. 1996) (recognizing that 1991

regulations      supersede        “persuasive     contradictory        evidence”

standard). 7

      Under    the    governing    standard,    the     treating     source    rule

generally requires an ALJ to give controlling weight to the opinion

of a treating source regarding the nature and severity of a

claimant’s     impairment.        20   C.F.R.   § 404.1527(c)      (“[T]reating

sources . . . provide a detailed, longitudinal picture of [a

claimant’s]     medical     impairment(s)       and     may   bring    a    unique

perspective to the medical evidence that cannot be obtained from

the objective medical findings alone or from reports of individual

examinations,        such   as    consultative        examinations     or     brief

hospitalizations.”).        The rule also recognizes, however, that not

all treating sources or treating source opinions merit the same

deference.     The nature and extent of each treatment relationship

appreciably tempers the weight an ALJ affords an opinion.                       20


7 In Johnson v. Barnhart, 434 F.3d 650 (4th Cir. 2005), the Fourth Circuit
stated that an ALJ could discredit treating physician opinion in light of
“persuasive contrary evidence,” Johnson, 434 F.3d at 654 n.5; however, that
does not mean that any rationale for rejection of such opinion must cite
persuasive contradictory evidence. See, e.g. Craig, 76 F.3d at 590 (recognizing
that, if treating source’s opinion “is not supported by clinical evidence or it
is inconsistent with other substantial evidence, it should be accorded
significantly less weight” (emphasis added)).

                                        21




    Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 21 of 37
C.F.R. § 404.1527(c)(2)(ii).    Moreover, as subsections (2) through

(4) of the rule describe in great detail, a treating source’s

opinion, like all medical opinions, deserves deference only if

well-supported   by   medical   signs    and   laboratory   findings     and

consistent with the other substantial evidence in the case record.

20 C.F.R. § 404.1527(c)(2)-(4).         “[I]f a physician’s opinion is

not supported by clinical evidence or if it is inconsistent with

other substantial evidence, it should be accorded significantly

less weight.”    Craig, 76 F.3d at 590 (emphasis added).

     On October 6, 2015, Dr. Wasserman signed a “To Whom It May

Concern” letter (“2015 Letter”), which states, in pertinent part,

as follows:

     This letter is written by request of              [Plaintiff]
     concerning her current functional status.

     I have been psychiatrist [sic] for [Plaintiff] since
     6/2015 for her type 1 bipolar disorder. At this time,
     [Plaintiff] continues to experience symptoms associated
     with her bipolar disorder.    Due to these symptoms, I
     would recommend that she remain on disability.

(Tr. 599.)    Under a year later, on August 4, 2016, Dr. Wasserman

completed a second “To Whom It May Concern” letter (“2016 Letter”),

opining as follows:

     This letter is written by request of              [Plaintiff]
     concerning her current functional status.

     I have been the psychiatrist for [Plaintiff] since June
     2015 for her type 1 bipolar disorder.       [Plaintiff]
     remains under treatment for her disorder and continues
     to experience cycles of debilitating symptoms including
                                   22




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 22 of 37
     mood disturbances, excess or decreased energy, and sleep
     disturbances every three to four months. Previous and
     recent attempts at employment or extended volunteer
     experiences   led  to   rapid   decompensation  in   her
     psychiatric symptoms followed by several weeks of
     recovery.   Due to these issues, [Plaintiff] has been
     unable to maintain employment and would benefit from
     continued disability.

(Tr. 918.)

     Just over a month later, Dr. Wasserman completed a pre-printed

form entitled “Medical Source Statement About What the Claimant

Can Still Do Despite Mental Impairment(s)” (“MSS”) (Tr. 912-15),

indicating that Plaintiff’s mental symptoms included appetite,

sleep,     and     mood    disturbance,         personality        change,    emotional

lability,        psychomotor      agitation       or    retardation,         difficulty

thinking      or     concentrating,         social        withdrawal,         intrusive

recollections             of      a        traumatic            experience,         and

hostility/irritability          (Tr.    912).       Dr.      Wasserman   opined    that

Plaintiff’s       bipolar      symptoms    caused      her    to    suffer    “[m]arked

[l]oss” of her abilities to understand, remember, and carry out

detailed     instructions        (Tr.     913),     “[m]aintain        attention    and

concentration for extended periods, i.e. 2 hour segments” (id.),

“[c]omplete a normal workday or work week without interruptions

from psychologically based symptoms” (id.), and “[p]erform at a

consistent pace without an unreasonable number and length of rest

periods” (id.), as well as “[m]oderate [l]oss” of her abilities to

“[m]aintain regular attendance and be punctual” (id.), “[s]ustain
                                           23




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 23 of 37
an ordinary routine without special supervision” (id.), “[w]ork in

coordination with or proximity to others without being unduly

distracted” (id.), “[g]et along with coworkers and peers without

unduly distracting them or exhibiting behavioral extremes” (Tr.

915),   “[r]espond   appropriately       to    changes      in   a   routine   work

setting”   (id.),    and   “[b]e    aware     of   normal    hazards    and    take

appropriate   precautions”      (id.).        According     to   Dr.   Wasserman,

Plaintiff’s bipolar symptoms would cause “[s]light” limitation in

Plaintiff’s   ability      to   maintain       social       functioning,       would

“[o]ften” cause “[d]eficiencies of [CPP] resulting in a failure to

complete tasks in a timely manner,” would result in “[r]epeated”

episodes of decompensation, and would cause her to miss work more

than three days per month.         (Tr. 914.)

     The ALJ accorded Dr. Wasserman’s opinions “little weight”

based upon the following rationale:

     In October 2015, [Dr. Wasserman] recommended [Plaintiff]
     remain “on disability” due to her bipolar symptoms. Dr.
     Wasserman may be a treating specialist, but he did not
     even begin treating [Plaintiff] until July 2015, which
     means he only treated [Plaintiff] for four months prior
     to rendering his opinion. Importantly, his examination
     of [Plaintiff] revealed entirely normal findings.
     Moreover, numerous examinations by [psychiatrist] Dr.
     [Thomas] Recore in 2014 and 2015 routinely revealed
     normal findings . . . . In addition, in June 2015, Dr.
     Recore noted [Plaintiff] was doing “quite well” on a
     simplified medication regimen and had “no complaints.”
     In short, Dr. Wasserman’s [2015 Letter] is inconsistent
     with the objective medical evidence. Finally, his [2015
     Letter] is inconsistent with [Plaintiff]’s reported
     activities of nearly completing a college degree in
                                      24




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 24 of 37
       library sciences while caring for her three minor
       children . . . .    For these reasons, his opinion is
       accorded little weight.

       For similar reasons, the extreme limitations found in
       Dr. Wasserman’s [MSS and 2016 Letter] are also accorded
       little weight.     For example, he opined [Plaintiff]
       “cycles” through “debilitating symptoms” such that even
       a   recent    attempt   at   employment    resulted   in
       “decompensation” and that [Plaintiff] would miss more
       than three days of work per month.     However, this is
       highly inconsistent with Dr. Wasserman’s numerous
       examinations of [Plaintiff] revealing normal psychiatric
       findings . . . .        It is also inconsistent with
       [Plaintiff]’s reported activities of taking college
       courses and caring for three minor children. Finally,
       it is inconsistent with Dr. Wasserman’s routine
       assessment that [Plaintiff] was doing well with “mild”
       mood fluctuations and decreased severity in cycling with
       Abilify . . . . For these reasons, his [MSS and 2016
       Letter] are accorded little weight.

(Tr. 28 (internal citations omitted).)

       Plaintiff first faults the ALJ for according little weight to

Dr.    Wasserman’s      2015    Letter      because         “he   lacked     sufficient

familiarity      with    [Plaintiff]        and     her       condition”         and   for

“assum[ing] that treating [Plaintiff] for four months was not

enough.”      (Docket Entry 14 at 13 (citing Tr. 28).)                     According to

Plaintiff,     “[t]h[at]       finding     clearly          usurps   a     treating    []

psychiatrist’s expertise; it is presumptuous of a layman ALJ to

say    that   four   months     is   too    brief       a   period   for     a    trained

psychiatrist to reach a reasonable, reliable conclusion regarding

a patient’s mental impairments.”                (Id.)




                                           25




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 25 of 37
       Plaintiff’s argument fails for two reasons.                First, the ALJ

deemed Dr. Wasserman a “treating specialist” (Tr. 28), despite the

fact that, at the time he signed the 2015 Letter, he had only

treated Plaintiff on two occasions, July 7, 2015 (see Tr. 649

(characterizing       treatment   as    Plaintiff’s      “first      visit”)),   and

October 6, 2015 (see Tr. 654), the day he signed the 2015 Letter

(see Tr. 599).        See Williams v. Berryhill, No. 1:17CV16, 2017 WL

4083574, at *8 (M.D.N.C. Sept. 14, 2017) (unpublished) (expressing

“doubt” whether medical source who had treated the plaintiff once

at    time    of   opinion   qualified       as    treating    physician      under

regulations), recommendation adopted, 2017 WL 5989201 (M.D.N.C.

Dec. 1, 2017) (unpublished) (Biggs, J.), aff’d, 729 F. App’x 262

(4th Cir. 2018); see also 20 C.F.R. § 404.1527(c)(2)(i) (“When the

treating source has seen [a claimant] a number of times and long

enough to have obtained a longitudinal picture of [the claimant’s]

impairment, [the SSA] will give the source’s opinion more weight

than [the SSA] would give it if it were from a nontreating source.”

(emphasis added)).        Second, even if Dr. Wasserman constituted a

treating      psychiatrist   at   the    time      of   the   2015    Letter,    the

regulations require the ALJ to consider the length of the treatment

relationship when determining how much weight to afford an opinion.

See    20    C.F.R.   § 404.1527(c)(2)(i)         (“Generally,       the   longer   a

treating source has treated [a claimant] and the more times [a


                                        26




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 26 of 37
claimant] ha[s] been seen by a treating source, the more weight

[an ALJ] will give to the source’s medical opinion.”).

     Next, although Plaintiff deems the ALJ’s reliance on Dr.

Recore’s observations that Plaintiff remained “‘quite well’” with

“‘no complaints’” a “facially more defensible objection to Dr.

Wasserman’s opinion” (Docket Entry 14 at 13 (quoting Tr. 28)),

Plaintiff   nonetheless    complains      that    the     ALJ’s   rationale

“overlook[ed]   that   [Plaintiff]      has   [b]ipolar    [d]isorder,    an

impairment which is ‘by nature episodic and admits to regular

fluctuations even under proper treatment’” (id. (quoting Jelinek,

662 F.3d at 814, and citing Bauer v. Astrue, 532 F.3d 606 (7th

Cir. 2008), Sorensen v. Barnhart, 69 F. App’x 864 (9th Cir. 2003),

and Hunt v. Astrue, 889 F. Supp. 2d 1129, 1145 (E.D. Wis. 2012))).

     As an initial matter, the ALJ expressly acknowledged the

cyclical nature of Plaintiff’s bipolar disorder (see Tr. 23-26),

as well as Plaintiff’s reports of the frequency and severity of

her cycling (see Tr. 21), but found her statements not entirely

consistent with the record evidence (see Tr. 22), a finding not

challenged by Plaintiff here (see Docket Entry 14).               Moreover,

Plaintiff’s argument would have more probative force if the ALJ

had cherry-picked a few normal and/or mild mental health findings

in Dr. Recore’s records and overlooked more severe findings.             See

Sorensen, 69 F. App’x at 866 (rejecting ALJ’s finding that treating


                                   27




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 27 of 37
sources’ records contradicted their disability opinions “because

the[ records] contained references to [the plaintiff’]s feeling

and functioning better at certain times,” and noting that, although

the plaintiff’s “symptoms sometimes improved in response to, for

example, a new medication, [] they often worsened or plateaued

later” (emphasis added)).        Here, the ALJ relied on normal and/or

mild mental health findings in the reports of both Dr. Recore and

Dr.    Wasserman,    and    noted,   accurately,    that   Dr.    Wasserman’s

opinions conflicted with the consistently normal findings in both

doctors’ records, as well as with Plaintiff’s significant daily

activities.     (Tr. 28.)

       Plaintiff next asserts that, “even if Dr. Recore’s statements

do    irreconcilably     conflict    with   Dr.   Wasserman’s,     the   ALJ’s

reasoning assumes without explanation that Dr. Recore’s statements

should prevail.”        (Docket Entry 14 at 14-15.)              According to

Plaintiff, “th[at] reasoning is insufficient; the ALJ must explain

why Dr. Recore’s conclusions, rather than Dr. Wasserman’s, are

more persuasive.”          (Id. at 15 (citing Casteel v. Colvin, No.

4:12CV445, 2013 WL 1316389, at *19 (E.D. Mo. Mar. 29, 2013)

(unpublished)).)       That argument falls short, because the ALJ did

not evaluate any opinions from Dr. Recore and then accord more

weight to Dr. Recore’s opinions than to those of Dr. Wasserman.

Instead, the ALJ merely noted, in compliance with the regulations


                                      28




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 28 of 37
and Craig, that both Dr. Recore’s and Dr. Wasserman’s normal and/or

mild findings on mental status examination conflicted with Dr.

Wasserman’s significant mental restrictions (Tr. 28).              See Craig,

76 F.3d at 590 (“[I]f a physician’s opinion is not supported by

clinical evidence or if it is inconsistent with other substantial

evidence,    it    should   be   accorded   significantly     less    weight.”

(emphasis added)).

      In sum, the ALJ did not err by according Dr. Wasserman’s

opinions little weight and supported his rationale for doing so

with substantial evidence.

                    3. Medical Opinions Pre-Dating the CPD

      In her third assignment of error, Plaintiff contends that

“[t]he ALJ erred by failing to consider the opinions of treating

physicians [Dr. L.D. Empting, Dr. Austin B. Hall, and Dr. Nerissa

M. Price] rendered prior to September 1, 2015, the alleged date of

medical improvement.”       (Docket Entry 14 at 16 (italics and single-

spacing omitted) (referencing Tr. 28-29, 714-23, 724-25, 782-87).) 8

In that regard, Plaintiff asserts that, “although the ALJ said he

gave th[o]se opinions ‘little weight,’ he apparently did not really

consider them at all, for he did not repeat a word of their

substance.”       (Id. (citing Tr. 28-29).)        According to Plaintiff,


8  Contrary to Plaintiff’s representation, Dr. Empting did not qualify as
Plaintiff’s “treating physician” (Docket Entry 14 at 16). Dr. Empting performed
a one-time, consultative neuropsychiatric evaluation of Plaintiff at the request
of the SSA. (See Tr. 714-23.)
                                      29




    Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 29 of 37
the Fourth Circuit has “rejected th[e] proposition” that medical

opinions offered “outside of the relevant adjudicatory period

[are] ipso facto irrelevant.”          (Id. at 16-17 (citing Bird v.

Commissioner of Soc. Sec. Admin., 699 F.3d 337 (4th Cir. 2012))

(internal quotation marks omitted).)        Plaintiff emphasizes that,

because   her    bipolar   disorder   qualified   as   “disabling   before

September 1, 2015, and since . . . [her] lifelong [b]ipolar

[d]isorder [] is still reasonably likely to cause the symptoms she

repeatedly alleged after September 1, 2015, it is clearly plausible

that the factors that caused her disability before September 1,

2015, are still at work.”     (Id. at 17-18 (internal quotation marks

omitted).)      Plaintiff’s third issue on review misses the mark.

     The ALJ offered the following rationale for discounting the

opinions in question:

     All opinions rendered prior to the date of medical
     improvement are accorded little weight [(Tr. 714-23
     (Empting), 724-25 (Hall), 782-87 (Price))]. In short,
     these opinions assess [Plaintiff]’s functioning outside
     of the relevant adjudicatory period. In addition, they
     are largely remote and were rendered several years prior
     to the date of medical improvement. Further, they lacked
     the opportunity to consider [Plaintiff]’s recent medical
     treatment.     For these reasons, these opinions are
     collectively accorded little weight.

(Tr. 28-29.)     Contrary to Plaintiff’s contentions, the ALJ did not

violate Bird or otherwise err by discounting the opinions at issue.

     As an initial matter, because Plaintiff did not further appeal

the ALJ decision denying benefits dated May 26, 2011 (see Tr. 41,
                                      30




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 30 of 37
59, 85, 498), and instead filed a new DIB application on June 27,

2011 (see Tr. 382-85), res judicata applies to the period including

and preceding the ALJ’s denial decision of May 26, 2011.                   See

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 476

n.4 (4th Cir. 1999) (noting that, “to the extent that a second or

successive application seeks to relitigate a time period for which

the claimant was previously found ineligible for benefits, the

customary principles of [claim] preclusion apply with full force”

and finding ALJ’s dismissal of claims relating to previously

adjudicated    period    “entirely     proper”). 9     Here,    Dr.   Empting

conducted     his   consultative      neuropsychiatric       evaluation     of

Plaintiff on March 18, 2011 (see Tr. 714), and Dr. Hall dated his

“To Whom It May Concern” letter April 15, 2011 (Tr. 724).             Because

both of those opinions fall within the previously adjudicated time

period covered by res judicata, the ALJ did not err by discounting

those   opinions    because   they   “assess   [Plaintiff]’s     functioning

outside of the relevant adjudicatory period” (Tr. 28). 10



9 None of the ALJs who issued decisions after the denial decision of May 26,

2011, expressly applied res judicata to the period including and preceding May
26, 2011 (see Tr. 12-31, 134-43, 146-64), because, as stated above, Plaintiff
amended her onset date to May 27, 2011 (see Tr. 41, 138, 384).

10 Notably, neither the ALJ who determined in a decision dated July 24, 2013,

that Plaintiff qualified as disabled as of May 27, 2011, nor the ALJ who issued
the decision on May 1, 2017, finding that Plaintiff’s disability ended on
September 23, 2015, discussed (let alone weighed) the opinions of Drs. Empting
and Hall. (See Tr. 134-43, 146-64.) Furthermore, neither Plaintiff’s counsel
in the request for review of the ALJ decision of May 1, 2017, nor the Appeals
Council in remanding the matter, faulted the ALJ for not discussing and/or
weighing the opinions in question. (See Tr. 171-75, 323-36, 500-04.)
                                      31




    Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 31 of 37
       Dr.   Price’s   MSS   dated   August   1,   2011   (see   Tr.    782-86),

presents a different question, because she offered her opinion

approximately two months into the CPD (see Tr. 782), and the ALJ

who found that Plaintiff qualified as disabled as of May 27, 2011,

both discussed Dr. Price’s opinion and assigned it “great weight”

(Tr. 141).      Because Dr. Price’s MSS formed a significant part of

the rationale undergirding the CPD, the ALJ’s decision to discount

Dr.     Price’s    opinions    because     they     “assess      [Plaintiff]’s

functioning outside of the relevant adjudicatory period” (Tr. 28)

constitutes error.

       Further consideration of the time period and circumstances

covered by Dr. Price’s MSS, however, should persuade the Court to

find such error harmless.       See generally Bishop v. Commissioner of

Soc. Sec., 583 F. App’x 65, 67 (4th Cir. 2014) (“[A]ny error is

reviewed under the harmless error doctrine.”); Fisher v. Bowen,

869 F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o principle

of administrative law or common sense requires us to remand a case

in quest of a perfect opinion unless there is reason to believe

that the remand might lead to a different result”).                    Dr. Price

noted on the MSS, dated August 1, 2011, that she had treated

Plaintiff “since Feb[ruary] 2011” (see Tr. 782), and the record

contains five treatment records from Dr. Price dating from March

22, 2011, to July 12, 2011, with only the July 2011 visit falling


                                      32




      Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 32 of 37
within the CPD (see Tr. 726-27, 757-58, 759-60, 761-62, 763-64).

Those records further reflect that Dr. Price treated Plaintiff

during a time of heightened stress triggered by a burglary of

Plaintiff’s home, an ensuing move to a new home, and Plaintiff’s

pregnancy.    (See id.)      Indeed, Dr. Price noted on her MSS that

Plaintiff’s pregnancy “limited [] the medications she c[ould]

tolerate” to treat her psychiatric symptoms.             (Tr. 783.)     In light

of those circumstances, the Court should conclude that remanding

the case for a more complete explanation by the ALJ for discounting

Dr. Price’s opinions would not result in a favorable outcome for

Plaintiff.

       Moreover, Plaintiff’s reliance on Bird falls short.               In that

case, the plaintiff “d[id] not have any medical records dating

before his [date last insured (‘DLI’) for benefits]” of March 31,

2005.    Bird, 699 F.3d at 341 (emphasis added).                “In July 2007,

[the    plaintiff]   was   evaluated    by   .   .   .   a   licensed   clinical

psychologist, who concluded that [the plaintiff wa]s not capable

of relating to supervisors or co-workers at any level.”                 Id.   “The

ALJ assigned little weight to the [psychologist’s opinions] on the

basis that [they] failed to reflect [the plaintiff]’s pre–DLI

condition.”    Id.   The Fourth Circuit concluded that “[t]he ALJ's

failure to give retrospective consideration to the [psychologist’s

opinion] created after [the plaintiff]’s DLI was an error of law,”


                                       33




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 33 of 37
because that evidence “provided a sufficient linkage ‘reflective

of a possible earlier and progressive degeneration.’”            Id. at 342

(quoting Moore v. Finch, 418 F.2d 1224, 1226 (4th Cir. 1969)).

      Here, unlike in Bird, the record contains a significant amount

of   mental   health    treatment   records,    as   well   as   three     new

consultative examinations, post-dating the CPD, which support the

ALJ’s finding that Plaintiff’s functioning improved during the

post-CPD period (see Tr. 530-694, 895-939, 942-46, 949-1189).              See

Emrich v. Colvin, 90 F. Supp. 3d 480, 487 (M.D.N.C. 2015) (“This

case is not like Bird.     There is substantial evidence in the record

concerning [the plaintiff]’s pre-DLI condition.”).          Indeed, as the

Commissioner notes, far from showing that Plaintiff’s condition

worsened over time, the opinions from Drs. Empting, Hall, and Price

actually “demonstrate the stark contrast between [Plaintiff’s]

disabling condition in 2011 and the remarkable improvement that

she made in 2015.”      (Docket Entry 16 at 17.)

      Simply put, Plaintiff’s third issue on review falls short.

                       4. Third Party Function Reports

      Lastly, Plaintiff faults the ALJ for “providing insufficient

reasons for giving little weight to statements from [Plaintiff]’s

husband.”     (Docket Entry 14 at 18 (italics and single-spacing

omitted) (referencing Tr. 29).)           More specifically, Plaintiff

challenges the ALJ’s rationale that Plaintiff’s husband “does not


                                     34




     Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 34 of 37
specialize in psychiatry or psychology” as “indefensible.”           (Id.

at 19 (quoting Tr. 29).)      According to Plaintiff, her husband’s

statements “are the kinds of opinions drawn from everyday, rational

observations that courts routinely find to be admissible as lay

opinion evidence” (id. (citing Fed. R. Evid. 701)), and “the

evidentiary rules are greatly relaxed, not constricted, in []

administrative hearings [before ALJs]” (id. at 20).            Plaintiff

further argues that, “even if the ALJ rightly concluded that

[Plaintiff’s husband] was incorrect” in stating that Plaintiff

could only pay attention for a few minutes, “th[a]t was no reason

to dismiss [all of the opinions of Plaintiff’s husband] as having

‘little weight.’” (Id. (quoting Tr. 29, and referencing Tr. 454).)

Those arguments ultimately fail to carry the day.

     The ALJ provided the following analysis of the opinions of

Plaintiff’s husband:

     Although the Third Party Function Reports completed by
     [Plaintiff]’s husband . . . generally corroborate
     [Plaintiff]’s allegations, [her husband] does not
     specialize in psychiatry or psychology. [(Tr. 427-36,
     447-56, 498-99.)]    In addition, his extreme reports
     (e.g., [Plaintiff] can only pay attention for a few
     minutes) are inconsistent with numerous clinical
     examinations revealing normal findings, no psychological
     counseling sessions, and only one emergent psychological
     visit in the setting of [marijuana] use . . . .
     Similarly, the record does not reflect a single
     emergency room visit for intractable migraines since the
     date of medical improvement.        For these reasons,
     [Plaintiff’s husband’s] opinion is accorded little
     weight.


                                   35




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 35 of 37
(Tr 29.)      Contrary to Plaintiff’s contentions, the ALJ’s above-

quoted     analysis    provided    sufficient     reasons       supported     by

substantial evidence for discounting the opinions in question.

     As an initial matter, the ALJ’s observation that Plaintiff’s

husband “d[id] not specialize in psychiatry or psychology” (id.),

although an apparently accurate statement, does not constitute a

particularly compelling consideration for an ALJ assessing the

opinions of a non-medical source, see Social Security Ruling 06-

03p, Titles II and XVI: Considering Opinions and Other Evidence

From Sources Who Are Not “Acceptable Medical Sources” in Disability

Claims; Considering Decisions on Disability by Other Governmental

and Nongovernmental Agencies, 71 F.R. 45593-03, 45596 (Aug. 9,

2006) (noting that, in evaluating “[o]pinions from ‘non-medical

sources’ who have seen [a claimant] in their professional capacity

. . . such as teachers, counselors, and social workers . . . and

other non-medical professionals, it would be appropriate [for

ALJs]    to   consider    such    factors   as    .    .    .   the   source’s

qualifications[ and] . . . area of specialty or expertise,” but

not including such factors for ALJs “considering evidence from

‘non-medical     sources’   who   have    not   seen   [a   claimant]    in    a

professional capacity . . ., such as spouses, parents, friends,

and neighbors”).      However, the ALJ also discounted the opinions as

“inconsistent” with other evidence and provided examples.                   (Tr.


                                     36




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 36 of 37
29.)    Moreover, the ALJ’s inclusion of the parenthetical, “e.g.,

[Plaintiff] can only pay attention for a few minutes,” makes clear

that the ALJ did not discount all of the opinions of Plaintiff’s

husband solely on the basis of his assessment of Plaintiff’s

attention    span,     but   rather    highlighted     that       assessment    to

exemplify the extent to which those opinions conflicted with the

other record evidence.       (Id.)

       Simply put, the ALJ did not reversibly err by discounting the

opinions of Plaintiff’s husband.

                              III.    CONCLUSION

       Plaintiff has not established any errors warranting relief.

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment    on   the   Pleadings     (Docket   Entry   13)   be    denied,     that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 15)

be granted, and that this action be dismissed with prejudice.



                                            /s/ L. Patrick Auld_______
                                              L. Patrick Auld
                                       United States Magistrate Judge


April 21, 2020




                                       37




   Case 1:19-cv-00746-CCE-LPA Document 18 Filed 04/21/20 Page 37 of 37
